Case: 15-40740      Document: 00516158033         Page: 1     Date Filed: 01/07/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 7, 2022
                                   No. 15-40740                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Javier Fuentes-Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:15-CR-113


                             ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:
          Javier Fuentes-Rodriguez pleaded guilty to illegally reentering the
   United States after having been previously convicted of an aggravated felony
   in violation of 8 U.S.C. § 1326(b)(2). He was sentenced to 30 months in
   prison for that illegal reentry. On appeal, he argued that his underlying felony
   conviction for family-violence assault under Texas law did not constitute an
Case: 15-40740        Document: 00516158033              Page: 2      Date Filed: 01/07/2022




                                         No. 15-40740


   aggravated felony under § 1326(b)(2). See Tex. Penal. Code
   § 22.01(a)(1). We affirmed, concluding that argument was foreclosed by our
   precedent. United States v. Fuentes-Rodriguez, 935 F.3d 627, 627 (5th Cir.
   2019) (per curiam) (citing United States v. Gracia-Cantu, 920 F.3d 252, 254
   (5th Cir. 2019)). Fuentes-Rodriguez petitioned the United States Supreme
   Court for a writ of certiorari.
           While his petition was pending, the Supreme Court decided in Borden
   v. United States that a crime capable of commission with “a less culpable
   mental state than purpose or knowledge,” such as “recklessness,” cannot
   qualify as a “violent felony” under 18 U.S.C. § 924(e)(2)(B)(i) of the Armed
   Career Criminal Act (ACCA). 141 S. Ct. 1817, 1821-22 (2021) (plurality
   opinion) (noting that reckless conduct is not aimed “against the person of
   another” as the elements clause requires); id. at 1835 (Thomas, J., concurring
   in the judgment) (noting instead that reckless conduct does not involve the
   “use of physical force” as the elements clause requires). After Borden, the
   Court granted Fuentes-Rodriguez’s petition, vacated our judgment, and
   remanded for “further consideration in light of Borden.” Segovia-Lopez v.
   United States, 141 S. Ct. 2781, 2781 (2021).
           Fuentes-Rodriguez’s underlying Texas conviction qualifies as an
   aggravated felony 1 only through 18 U.S.C. § 16(a), 2 which defines a “crime



           1
            Although the district court’s judgment cites only 8 U.S.C. § 1326(b), it is clear
   from the judgment’s “Nature of Offense” section describing the offense as “Having
   Previously Been Convicted of an Aggravated Felony” that Fuentes-Rodriguez was
   convicted under 8 U.S.C. § 1326(b)(2) (“[I]n the case of any alien . . . (2) whose removal
   was subsequent to a conviction for commission of an aggravated felony, such alien shall be
   fined under such title, imprisoned not more than 20 years, or both.”).
           2
             8 U.S.C. § 1101(a)(43)(F) (incorporating 18 U.S.C. § 16 by reference into its
   definition of aggravated felony); see United States v. Trujillo, 4 F.4th 287, 289 (5th Cir.
   2021).




                                               2
Case: 15-40740        Document: 00516158033             Page: 3      Date Filed: 01/07/2022




                                         No. 15-40740


   of violence” almost identically to the ACCA’s “violent felony” provision at
   issue in Borden. 3 On remand, the parties agree that, in light of Borden,
   Fuentes-Rodriguez should not have been sentenced under 8 U.S.C.
   § 1326(b)(2) because Texas’s family-violence assault can be committed
   recklessly. However, both parties also agree that Fuentes-Rodriguez’s
   conviction falls within 8 U.S.C. § 1326(b)(1), which covers illegal reentry
   after conviction for a non-aggravated felony, and that the district court’s
   judgment should be reformed because § 1326(b)(2) is associated with worse
   collateral consequences than § 1326(b)(1). We agree that, because of the
   collateral consequences associated with aggravated felonies, the district
   court’s judgment should be reformed. See United States v. Ovalle-Garcia, 868
   F.3d 313, 314 (5th Cir. 2017).
           The parties dispute who should perform the reformation of the
   district court’s judgment. Our court has the discretion to either reform a
   judgment or remand the case for the district court to do so. 28 U.S.C. § 2106
   (allowing the court to “affirm, modify, vacate, set aside or reverse any
   judgment . . . brought before it for review, and may remand the cause and
   direct the entry of such appropriate judgment . . . as may be just under the
   circumstances”). Fuentes-Rodriguez requests that we remand to the district
   court to reform its judgment. We acknowledge that in Olvera-Martinez, 858
   F. App’x at 146, our court reformed the judgment directly rather than
   remanding for entry of an amended judgment by the district court, and we


           3
             18 U.S.C. § 16(a) defines a “crime of violence” as “an offense that has as an
   element the use, attempted use, or threatened use of physical force against the person or
   property of another.” The statutory language at issue in Borden defined a “violent felony”
   as a crime that “has as an element the use, attempted use, or threatened use of physical
   force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i); see United States v.
   Olvera-Martinez, 858 F. App’x 145, 146 (5th Cir. 2021) (per curiam). Our court
   interchangeably applies holdings dealing with identically worded force clauses. United
   States v. Moore, 635 F.3d 774, 776 (5th Cir. 2011) (per curiam).




                                               3
Case: 15-40740      Document: 00516158033          Page: 4    Date Filed: 01/07/2022




                                    No. 15-40740


   could do the same here, coming to the same result. However, due to the
   frequent use of district court judgments of conviction by judges, attorneys,
   and others, we find remanding this case for entry of an amended judgment
   will reduce the risk of future confusion. See United States v. Rios Benitez, No.
   20-10494, 2021 WL 5579274 at *1 (5th Cir. Nov. 29, 2021) (per curiam)
   (remanding to the district court). Thus, we vacate the district court’s
   judgment and remand the case to the district court to enter a reformed
   judgment reflecting that Fuentes-Rodriguez was convicted and sentenced
   under 8 U.S.C. § 1326(b)(1) as an “Alien Unlawfully Found in the United
   States after Deportation, Having Previously Been Convicted of a Felony.”
          For the foregoing reasons, the judgment is VACATED, and the case
   is REMANDED with instructions.




                                          4